

116 HR 6720 IH: Student Loan Forgiveness for Frontline Health Workers Act
U.S. House of Representatives
2020-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6720IN THE HOUSE OF REPRESENTATIVESMay 5, 2020Mrs. Carolyn B. Maloney of New York (for herself, Mr. Cohen, Ms. Omar, Mrs. Hayes, Mr. Veasey, Mr. García of Illinois, Mr. Kilmer, Mr. Vargas, and Ms. Norton) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Financial Services, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide student loan forgiveness to health care workers who are on the front line in response to COVID–19.1.Short titleThis Act may be cited as the Student Loan Forgiveness for Frontline Health Workers Act.2.Federal student loan forgiveness for frontline health care workers(a)Forgiveness requiredNotwithstanding any other provision of law, the Secretary of Education shall carry out a program in accordance with this Act to forgive the outstanding balance of interest and principal due on the applicable eligible Federal student loans of borrowers who are frontline health care workers.(b)Method of loan forgivenessIn carrying out the loan forgiveness program required under subsection (a), as soon as practicable after the Secretary of Education has confirmed that an applicant is a frontline health care worker who is a borrower of an eligible Federal student loan, the Secretary of Education shall—(1)through the holder of a loan, assume the obligation to repay the outstanding balance of interest and principal due on the applicable eligible Federal student loans of the borrower made, insured, or guaranteed under part B of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq.); and (2)cancel the outstanding balance of interest and principal due on the applicable eligible Federal student loans of the borrower made under part D or part E of such title.(c)Repayment refunds prohibitedNothing in this section shall be construed to authorize any refunding of any eligible Federal student loan repayment made before the date a borrower’s loans are forgiven in accordance with this section.(d)Exclusion from taxable incomeThe amount of a borrower’s eligible Federal student loans forgiven under this section shall not be included in the gross income of the borrower for purposes of the Internal Revenue Code of 1986.(e)Notice to borrowers in statementsWith each billing statement sent to a borrower during the two-year period beginning on the 15th day after the date of enactment of this Act, the Secretary of Education shall include, and shall require each holder of eligible Federal student loans to include, a notice informing the borrower of the availability of the Federal student loan forgiveness and private student loan repayment programs for frontline health care workers under this Act, including where to find information about how to qualify as a frontline health care worker, how to apply to such programs, and the application deadline for such programs.3.Private student loan repayment for frontline health care workers(a)Repayment requiredNotwithstanding any other provision of law, the Secretary of the Treasury shall carry out a program in accordance with this Act under which the Secretary shall repay in full the outstanding balance of principal and interest due on the applicable eligible private student loans of borrowers who are frontline health care workers.(b)Method of loan repaymentIn carrying out the program required under subsection (a), as soon as practicable after the Secretary of the Treasury has confirmed that an applicant is a frontline health care worker who is a borrower of an eligible private student loan, the Secretary of the Treasury shall pay to the private educational lender of each of the applicable eligible private student loans of the borrower an amount equal to the sum of the unpaid principal, accrued unpaid interest, and late charges of such applicable eligible private student loans, as calculated on the date of the repayment of such loans by the Secretary of the Treasury, in order to discharge the borrower from any remaining obligation to the private educational lender with respect to such applicable eligible private student loans.(c)Repayment refunds prohibitedNothing in this section shall be construed to authorize any refunding of any repayment of a loan made before the date a borrower’s loans are paid by the Secretary of the Treasury in accordance with this section.(d)Exclusion from taxable incomeThe amount of a borrower’s eligible private student loans paid by the Secretary of the Treasury under this section shall not be included in the gross income of the borrower for purposes of the Internal Revenue Code of 1986.(e)Notice to borrowers in statementsSection 128(e) of the Truth in Lending Act (15 U.S.C. 1638(e)) is amended by adding at the end the following new paragraph:(12)Notice required along with billing statementsWith each billing statement sent to the borrower during the two-year period beginning on the 15th day after the date of enactment of the Student Loan Forgiveness for Frontline Health Workers Act, the private educational lender shall include a notice informing the borrower of the availability of the Federal student loan forgiveness and private student loan repayment programs for frontline health care workers under the Student Loan Forgiveness for Frontline Health Workers Act, including where to find information about how to qualify as a frontline health care worker, how to apply to such programs, and the application deadline for such programs..4.Coordinated program requirementsThe Secretaries concerned shall jointly develop the programs required under section 2 and section 3 of this Act, and shall coordinate and consult with one another in carrying out such programs to ensure that—(1)determinations of eligibility are uniform and consistent across both programs;(2)frontline health care workers who are borrowers of both eligible Federal student loans and eligible private student loans may apply for both loan forgiveness under section 2 and loan repayment under section 3 with submission of only one application;(3)borrowers with outstanding eligible Federal student loans and borrowers with outstanding eligible private student loans are notified of the availability of both programs required under this Act; and(4)such programs are made available to frontline health care workers who were borrowers of eligible Federal student loans, eligible private student loans, or both, and who died as a result of the coronavirus, to relieve the families and estates of such deceased frontline health care workers of the burden of the student loans of the such workers.5.Notice to the publicNot later than 15 days after the date of enactment of this Act, the Secretaries concerned, in consultation with institutions of higher education and lenders and holders of Federal student loans and private education loans, shall take such actions as may be necessary to ensure that borrowers who have outstanding eligible Federal student loans, outstanding eligible private student loans, or both, are aware of the loan forgiveness and loan repayment programs authorized by this Act. Such information shall—(1)be presented in a form that is widely available to the public, especially to borrowers with eligible Federal student loans, eligible private student loans, or both;(2)be easily understandable; and(3)clearly notify borrowers that to be considered for loan forgiveness or loan repayment (or both) under this Act, borrowers must submit an application to the Secretaries concerned, and must do so during the application period described in section 6.6.Application and determination of eligibility(a)Application periodAn individual may apply for loan forgiveness under section 2, loan repayment under section 3, or both, by submitting an application to the Secretaries concerned during the period that begins on the date that is 60 days after the date of enactment of this Act and that ends on the date that is 2 years after the end of the qualifying period.(b)Determination of eligibility(1)Development of applicationNot later than 60 days after the date of enactment of this Act, the Secretaries concerned shall jointly, in consultation with the Secretary of Health and Human Services and the Intergovernmental Working Group (in accordance with section 7), develop one application for borrowers of both eligible Federal student loans and eligible private student loans to apply for loan forgiveness or loan repayment, or both, under this Act.(2)Application requirementsThe application required under paragraph (1) may only include such information as is necessary for the Secretaries concerned to make a determination of whether the applicant—(A)is a frontline health care worker, without consideration of the period of time the applicant served as such a worker; and(B)is a borrower of an applicable eligible Federal student loan, an applicable eligible private student loan, or both.(3)DeterminationNot later than 30 days after the date on which the Secretaries concerned receive an application from an individual in accordance with this Act, the Secretaries concerned shall—(A)confirm that such individual is a frontline health care worker who is a borrower of an applicable eligible Federal student loan, an applicable eligible private student loan, or both, then notify the individual of such confirmation, and grant the individual loan forgiveness or loan repayment, or both, in accordance with sections 2 and 3 of this Act; or(B)determine that such individual is not a frontline health care worker who is a borrower of an applicable eligible Federal student loan, an eligible private student loan, or both, then deny such application, and provide a notification to the individual that includes—(i)that the application was denied; (ii)the reason for such denial; and(iii)if the application was denied because the Secretaries concerned determined that the applicant was not a frontline health care worker, an explanation that the individual may appeal the denial to the Intergovernmental Working Group within 30 days of the date of such denial, and information on how the applicant may submit such an appeal.(4)Treatment after successful appealIn the case that an individual appeals the denial of an application to the Intergovernmental Working Group in accordance with section 7, and the individual is determined by the Intergovernmental Working Group to be a frontline health care worker, the Secretaries concerned shall grant the individual loan forgiveness or loan repayment, or both, in accordance with sections 2 and 3 of this Act not later than 30 days after the Secretaries concerned are notified of the outcome of the appeal by the Intergovernmental Working Group. 7.Intergovernmental Working Group(a)EstablishmentNot later than 30 days after the date of the enactment of this Act, the Secretaries concerned and the Secretary of Health and Human Services shall jointly establish an Intergovernmental Working Group to assist, in accordance with this section, with the administration of the programs required under this Act.(b)MembershipThe Intergovernmental Working Group shall have 9 members, of whom—(1)five members shall be selected by the Secretary of Health and Human Services from employees of the Department of Health and Human Services who are knowledgeable concerning the education, training, employment, and medical practices of health care professionals and the health care workforce;(2)two members shall be selected by the Secretary of Education from employees of the Department of Education who are knowledgeable concerning eligible Federal student loans and the administration of such loans; and(3)two members shall be selected by the Secretary of the Treasury from employees of the Department of the Treasury who are knowledgeable concerning eligible private student loans, the administration of such loans, and private educational lenders.(c)DutiesThe Intergovernmental Working Group established under this section shall—(1)develop a procedure or list of requirements to determine whether an individual has made significant contributions to the medical response to the qualifying emergency for purposes of determining whether the individual is a frontline health care worker as defined in section 9(1)(C);(2)determine what information an individual needs to provide for the Secretaries concerned to determine whether the individual has made significant contributions to the medical response to the qualifying emergency for purposes of determining whether the individual is a frontline health care worker as defined in section 9(1)(B);(3)not later than 15 days after the date on which the Council is established, report the information described in paragraphs (1) and (2) to the Secretaries concerned for inclusion in the application developed in accordance with section 6(b)(1);(4)not later than 60 days after the date on which the Council is established, develop a process by which—(A)an applicant who is denied loan forgiveness or loan repayment (or both) under this Act by the Secretaries concerned because of a determination that the applicant is not a frontline health care worker may, within 30 days of the date of such denial, submit an appeal of such denial to the Intergovernmental Working Group; and(B)the Intergovernmental Working Group will review the appeal and make a determination with respect to whether the applicant is a frontline health care worker; and(5)upon the request for an appeal by an applicant described in paragraph (4), using the appeals process developed under such paragraph, determine within 30 days after submission of the appeal by the applicant, whether the applicant is a frontline health care worker, and notify the Secretaries concerned and the applicant of the outcome of such appeal within 15 days of such determination.8.Termination of authorityThe authority of the Secretaries concerned to carry out the loan forgiveness program under section 2 and loan repayment program under section 3, and the authority of the Intergovernmental Working Group to carry out the activities authorized under section 7, shall cease on the date that is 180 days after the end date of the application period described in section 6(a).9.DefinitionsIn this Act:(1)Frontline health care workerThe term frontline health care worker means an individual who, in exchange for payment or as a volunteer, for any period during a qualifying emergency—(A)is a—(i)doctor, medical resident, medical intern, medical fellow, nurse, home health care worker, mental health professional, or other health care professional who is licensed, registered, or certified under Federal or State law to provide health care services and who provides COVID-related health care services; (ii)a student enrolled at an institution of higher education in a medical, nursing, or other relevant health care program of study who provides COVID-related health care services;(iii)a laboratory worker who conducts, evaluates, or analyzes coronavirus testing;(iv)a medical researcher who conducts research related to the prevention, treatment, or cure of the coronavirus; or(v)an emergency medical services worker who responds to health emergencies or transports patients to hospitals or other medical facilities; or(B)does not meet the requirements of any of the clauses under subparagraph (A), but is a health care professional who is licensed, registered, or certified under Federal or State law to provide health care and has made significant contributions to the medical response to the qualifying emergency.(2)Applicable loansFor the purposes of this Act, the term applicable, when used with respect to an eligible Federal student loan or an eligible private student loan, means—(A)in the case of a frontline health care worker who has obtained a graduate education degree or certificate—(i)any eligible Federal student loan for the graduate education of such worker (including a consolidation loan, to the extent that such consolidation loan was used to repay loans for graduate education); and(ii)any eligible private student loan for the graduate education of such worker; or(B)in the case of a frontline health care worker who has not obtained a graduate education degree or certificate—(i)any eligible Federal student loan for the undergraduate education of such worker (including a consolidation loan, to the extent that such consolidation loan was used to repay loans for undergraduate education), provided that such loan was used for undergraduate education in a relevant health care program of study that is necessary for an individual to enter or advance within the specific health care-related occupation of the worker; and(ii)any eligible private student loan for the undergraduate education of such worker, provided that such loan was used for undergraduate education in a relevant health care program of study that is necessary for an individual to enter or advance within the specific health care-related occupation of the worker.(3)CoronavirusThe term coronavirus has the meaning given the term in section 506 of the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123).(4)COVID-related health care servicesThe term COVID-related health care services means any health care services that relate to—(A)the diagnosis, prevention, or treatment of the coronavirus, including through telehealth services;(B)the assessment or care of the health of a human being related to an actual or suspected case of the coronavirus, including through telehealth services; or(C)patient care in a setting where there is a reasonable expectation of risk of exposure to the coronavirus.(5)Eligible Federal student loanThe term eligible Federal student loan means any loan made, insured, or guaranteed under part B, part D, or part E of title IV of the Higher Education Act of 1965 before the date of enactment of this Act, including a consolidation loan under such title.(6)Eligible private student loanThe term eligible private student loan means a private education loan, as defined in section 140(a) of the Truth in Lending Act (15 U.S.C. 1650(a)), that was expressly for the cost of attendance (as defined in section 472) at an institution of higher education participating in a loan program under part B, part D, or part E of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.), as of the date that the loan was disbursed, and that was made before the date of enactment of this Act.(7)Graduate educationThe term graduate education means a postbaccalaureate program of study at an institution of higher education that—(A)leads to a master’s degree;(B)leads to a doctoral degree; or(C)does not lead to a graduate degree, but awards or is necessary to obtain a professional certification or licensing credential that is required for employment.(8)Institution of higher educationThe term institution of higher education has the meaning given such term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).(9)Private educational lenderThe term private educational lender has the meaning given the term in section 140(a) of the Truth in Lending Act (15 U.S.C. 1650(a)).(10)Qualifying emergencyThe term qualifying emergency means—(A)a public health emergency related to the coronavirus declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d); (B)an event related to the coronavirus for which—(i)the President declared a major disaster or an emergency under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 and 5191); or(ii)the governor of a State or territory of the United States declared an emergency; or(C)a national emergency related to the coronavirus declared by the President under section 201 of the National Emergencies Act (50 U.S.C. 1601 et seq.).(11)Secretaries concernedThe term Secretaries concerned means—(A)the Secretary of Education, with respect to eligible Federal student loans and borrowers of such loans; and(B)the Secretary of the Treasury, with respect to eligible private student loans and borrowers of such loans.(12)Undergraduate educationThe term undergraduate education means a postsecondary program of study at an institution of higher education that—(A)leads to an associate’s degree;(B)leads to a baccalaureate degree; or(C)does not lead to an associate’s or baccalaureate degree, but awards or is necessary to obtain a certification or licensing credential that is required for employment.